Citation Nr: 1008693	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Barry M. Salzman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board and the Board 
remanded the claim in September 2006 and July 2008 for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  

The Veteran testified at the RO during a Travel Board hearing 
before the undersigned Veterans Law Judge in July 2006 and at 
a formal hearing before an RO Decision Review Officer (DRO) 
in May 2004.  Transcripts of those hearings are of record.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

VA treatment reports indicate that the Veteran at one point 
was diagnosed with PTSD and has been treated with 
psychotherapy.  The most current treatment report reflects 
that the Veteran is diagnosed with cyclothymic disorder 
versus dysthymic disorder, rule out narcissistic traits, with 
some PTSD symptoms.



The Veteran related that while serving aboard the submarine 
USS Sterlet, SS-392, he witnessed the death of six fellow 
service members during a riot on the pier in Subic Bay, 
Republic of the Philippines.  Although he claims that 
crewmembers from his ship were assaulted and stabbed, he says 
that he did not know the service members who were killed, as 
they were not from his vessel.

In written statements and during hearing testimony, the 
Veteran asserted that the shore patrol military police 
responded to the riot. 

Pursuant to the Board's September 2006 and July 2008 remands, 
the RO/AMC requested the U.S. Army and Joint Services Records 
Research Center (JSRRC) to search the ship logs and other 
documents of the USS Sterlet and USS Ranger.  The responses 
to such inquiries indicated that the history of the USS 
Sterlet at Subic Bay does not document any death onboard or 
off of the boat, and the history and deck logs of the USS 
Ranger at Subic Bay do not document the death or injury of 
any of the ship's crew where the vessel was moored.

The Veteran's representative has argued that the most likely 
source of supporting evidence to confirm the Veteran's 
alleged stressor may be the records of the military police 
units responsible for policing naval base personnel at Subic 
Bay during the period at issue.  It appears that the RO/AMC 
has not made an attempt to obtain such records.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the JSRRC or 
other appropriate entity conduct research 
of the records of the shore patrol 
military police units at Subic Bay, 
Republic of the Philippines, from August 
23, 1964 to September 13, 1964 to 
determine whether any military service 
members were injured or killed near where 
the USS Sterlet was moored.  If additional 
information is required from the Veteran 
before a search can be made, such 
information should be requested. 

	2.  If, and only if, the claimed incident 
is sufficiently verified or corroborated, 
the RO should arrange for an appropriate 
psychiatric examination for the Veteran, 
to determine whether he currently suffers 
from PTSD 
or other psychiatric disorder as a result 
of the verified or corroborated stressor.  
The claims file and a copy of this remand 
must be made available to and be reviewed 
by the examiner prior to the completion of 
the examination.  All tests and studies 
deemed necessary should be conducted.  A 
rationale for any opinions expressed 
should be provided.

3.  Following the completion of the above, 
the RO should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



